United States Court of Appeals
      for the Federal Circuit
                ______________________

   SAMUEL E. GINSBURG, JOAN A. GINSBURG,
              Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1788
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:17-cv-00075-RHH, Senior Judge Robert H.
Hodges, Jr.
                ______________________

                Decided: April 25, 2019
                ______________________

    TIMOTHY LEE JACOBS, Hunton Andrews Kurth LLP,
Washington, DC, argued for plaintiffs-appellants. Also
represented by ANDREAS N. ANDREWS.

    DOUGLAS CAMPBELL RENNIE, Tax Division, United
States Department of Justice, Washington, DC, argued for
defendant-appellee. Also represented by DEBORAH K.
SNYDER, RICHARD E. ZUCKERMAN.
                ______________________

Before PROST, Chief Judge, REYNA and WALLACH, Circuit
                       Judges.
2                                 GINSBURG v. UNITED STATES




WALLACH, Circuit Judge.
    Appellants Samuel E. Ginsburg and Joan A. Ginsburg
(“the Ginsburgs”) sued the United States (“Government”)
in the U.S. Court of Federal Claims, seeking a refund of
their federal income taxes, plus interest, on an excess
amount of a state tax credit payment, after offsetting state
tax liability, received by them. Each party filed cross-mo-
tions for summary judgment under Rule 56 of the Rules of
the Court of Federal Claims (“RCFC”), and the Court of
Federal Claims granted the Government’s Cross-Motion.
Ginsburg v. United States, 136 Fed. Cl. 1, 6 (2018). The
Court of Federal Claims held the Ginsburgs “are not enti-
tled to the $602,530[.00] refund they seek” because the ex-
cess payment of the tax credit they had received from the
State of New York is federally taxable income and further
“does not qualify for any exclusion or exception from the
federal definition of income.” Id.; see J.A. 1 (Judgment).
    The Ginsburgs appeal. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(3) (2012). We affirm.
                       BACKGROUND
        I. Brownfield Redevelopment Tax Credits
    In New York, taxpayers can receive a tax credit for, in-
ter alia, the redevelopment of a brownfield site as part of a
brownfield cleanup program. See N.Y. Tax Law § 21
(McKinney 2005). During the relevant time period, the
New York Environmental Conservation Law defined a
brownfield site as “any real property, the redevelopment or
reuse of which may be complicated by the presence or po-
tential presence of a contaminant.” N.Y. Envtl. Conserv.
Law § 27-1405(2) (McKinney 2007); see id. (outlining cer-
tain statutory exceptions to this definition of a brownfield
GINSBURG v. UNITED STATES                                   3



site). 1 The purpose of New York’s Brownfield Cleanup Pro-
gram is to “encourage persons to voluntarily remediate
brownfield sites for reuse and redevelopment.” Id. § 27-
1403.
     To qualify for tax credits relating to New York’s Brown-
field Cleanup Program, “[a] person who seeks to participate
in th[e Brownfield Cleanup Program] shall submit a re-
quest to the [New York State Department of Environmen-
tal Conservation (‘NY DEC’)],” id. § 27-1407(1); sign a
brownfield site cleanup agreement with the State of New
York, see id. § 27-1409; and obtain a certificate of comple-
tion for satisfaction of the remediation requirements from
NY DEC, see id. § 27-1419(3). Moreover, the applicant
must provide NY DEC “access to . . . [the] real property to
evaluate continued maintenance.” Id. § 27-1415(7)(b); see
id. §§ 27-1415(7)(d) (referring to this as an “environmental
easement”), 71-3605 (providing requirements for environ-
mental easements).
    Upon the issuance of the certificate of completion by
NY DEC, “the applicant shall not be liable to the state upon
any statutory or common law cause of action, arising out of
the presence of any contamination in, on[,] or emanating
from the brownfield site that was the subject of such certif-
icate.” Id. § 27-1421(1). In addition, “the certificate quali-
fies the applicant” to “financial benefits” in the form of a
tax credit pursuant to the New York Tax Law. Lighthouse
Pointe Prop. Assocs. LLC v. N.Y. State Dep’t of Envtl. Con-
serv., 924 N.E.2d 801, 804 (N.Y. 2010); see N.Y. Tax Law
§ 21(a)(2)–(3). “The amount of credit in a taxable year shall


    1   We cite to the 2005 version of the New York Tax
Law and the 2007 version of the New York Environmental
Conservation Law as these versions contain the relevant
provisions. The parties do not contend that there were any
material changes made to these statutes between 2005 and
2007. See generally Appellants’ Br.; Appellee’s Br.
4                                  GINSBURG v. UNITED STATES




be the sum of the credit components” related to, inter alia,
“[s]ite preparation” and “[t]angible property.” N.Y. Tax
Law § 21(a)(1)–(3). “If the amount of the credit al-
lowed . . . for any taxable year shall exceed the taxpayer’s
tax for such year, the excess shall be treated as an overpay-
ment of tax to be credited or refunded . . . .”             Id.
§ 606(dd)(2). However, an issued certificate of completion
“may be . . . revoked,” where certain conditions are met.
N.Y. Envtl. Conserv. Law § 27-1419(5). “If the certificate
of completion . . . is revoked . . . , the amount of any credit
allowed by this section shall be added back in the taxable
year in which such determination is final and no longer
subject to judicial review.” N.Y. Tax Law § 21(e).
                     II. Relevant Facts
    In 2005, the Ginsburgs, through Hawthorne Village,
LLC (“Hawthorne”), a corporation in which the Ginsburgs
indirectly hold a majority of the partnership interests, ac-
quired property located at 220 Water Street in Brooklyn,
New York (“the property”). J.A. 269. 2 After the Ginsburgs
applied to participate in the Brownfield Cleanup Program,
NY DEC approved their application and the parties en-
tered into a Brownfield Site Cleanup Agreement. See
J.A. 186–213. “The development of [the property] started
in 2005 and was completed in 2011,” thereby converting
what was once an old shoe factory into a residential rental
building. J.A. 102; see J.A. 103. In 2011, the Ginsburgs
granted an environmental easement to the State of New




    2   Although other entities, such as Hawthorne, per-
formed some of the actions discussed in this section, for
convenience we refer to these actions as being performed
by the Ginsburgs. To the extent the involvement of other
entities in certain aspects of the project is relevant to the
resolution of this case, we discuss these facts below.
GINSBURG v. UNITED STATES                                 5



York. J.A. 411–17. A few months later, NY DEC issued a
certificate of completion. J.A. 258–59; see J.A. 256–57.
    Hawthorne applied for a brownfield redevelopment tax
credit of $6,583,835.10 for tax year 2011, see J.A. 276–79,
with the Ginsburgs’ share of that credit equaling
$4,975,595.00, J.A. 526. In 2013, the State of New York
paid the Ginsburgs a refund of $1,903,951.00 attributable
to the brownfield redevelopment tax credit. See J.A. 353,
370. They did not report this payment as part of their in-
come on their 2013 federal income tax return, claiming in-
stead that this payment constituted a nontaxable refund.
See J.A. 272, 370. After exercising its authority under the
Internal Revenue Code to conduct an examination, see
I.R.C. § 7602(a) (2012), the Internal Revenue Service
(“IRS”) proposed adjustments to the Ginsburgs’ 2013 in-
come taxes, by including as taxable income $1,864,618.00
of the $1,903,951.00 excess amount paid by the State of
New York, J.A. 504; see J.A. 504 & n.9 (explaining that the
IRS found only the $1,864,618.00 portion was taxable after
accounting for “state tax withholdings” and “estimated
state tax payments”). As a result of these proposed adjust-
ments, the IRS determined the Ginsburgs owed an addi-
tional $690,628.46 in federal income tax, which the
Ginsburgs paid. See J.A. 390.
                  III. Procedural History
    In May 2016, the Ginsburgs filed a claim with the IRS,
seeking a refund for tax year 2013 of $602,530.00, which
represented the portion of the deficiency that was attribut-
able to the brownfield redevelopment tax credit, plus inter-
est. See J.A. 392. The Government represents that the IRS
never acted on the Ginsburgs’ request. Appellee’s Br. 13;
J.A. 504.
   In July 2017, the Ginsburgs filed a complaint in the
U.S. Court of Federal Claims. J.A. 12–20. The Court of
Federal Claims denied the Ginsburgs’ Cross-Motion and
granted the Government’s Cross-Motion, Ginsburg, 136
6                                 GINSBURG v. UNITED STATES




Fed. Cl. at 6, determining that “the excess amount of [the
brownfield redevelopment tax credit] paid to the [Gins-
burgs] by the [S]tate of New York is subject to federal in-
come tax liability,” id. at 4. The Court of Federal Claims
explained that “the excess [b]rownfield credit was nothing
more than a cash transfer from [New York] to the [Gins-
burgs],” and the payment “is, substantively, an undeniable
accession to wealth over which [the Ginsburgs] have com-
plete dominion.” Id. According to the Court of Federal
Claims, “New York’s payment came with no strings at-
tached,” meaning “[the Ginsburgs] were free to spend, save,
or transfer the excess credit in whatever way they pleased.”
Id.
     The Court of Federal Claims disagreed with the Gins-
burgs that the brownfield redevelopment tax credit quali-
fied for certain “exceptions or exclusions” to federal income
tax liability. Id. at 5. Specifically, the Court of Federal
Claims rejected the Ginsburgs’ “theory that the [b]rown-
field credit is a recovery of capital and thus not income”
because “[the Ginsburgs] have not sold or transferred any
of their capital assets” and “[n]o ‘recovery’ has yet occurred
because [their] capital investment is still ongoing.” Id. The
Court of Federal Claims similarly rejected the Ginsburgs’
theory of inducement stating that, “while the [b]rownfield
project provided an investment incentive to [the Gins-
burgs], no inducement by the [S]tate of New York oc-
curred.” Id. Instead, the Ginsburgs “freely chose to
participate and take advantage of New York’s state tax
credit program.” Id.
                        DISCUSSION
        I. Standard of Review and Legal Standard
    We review de novo the Court of Federal Claims’ grant
of summary judgment. FastShip, LLC v. United States,
892 F.3d 1298, 1302 (Fed. Cir. 2018). Summary judgment
is appropriate “if the movant shows that there is no
GINSBURG v. UNITED STATES                                 7



genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” RCFC 56(a).
    In the Internal Revenue Code, Congress has imposed a
tax on taxable income. I.R.C. § 1. “[T]axable income means
gross income minus the deductions allowed . . . .” Id.
§ 63(a) (internal quotation marks omitted). Gross income,
in turn, “means all income from whatever source derived,”
“[e]xcept as otherwise provided.” Id. § 61(a); see id.
§ 61(a)(1)–(14) (providing a non-exhaustive list of examples
of gross income). 3 Congress thereby established “an ex-
traordinarily broad definition of gross income,” Abraham-
sen v. United States, 228 F.3d 1360, 1362 (Fed. Cir. 2000)
(internal quotation marks omitted), with “[t]he term in-
come . . . includ[ing] any economic gain from whatever
source,” Ritter v. United States, 393 F.2d 823, 832 (Ct. Cl.
1968) (footnote and citation omitted). 4
    The Supreme Court has held that gross income com-
prises “undeniable accessions to wealth, clearly realized,
and over which the taxpayers have complete dominion.”
Comm’r v. Glenshaw Glass Co., 348 U.S. 426, 431 (1955).
“In determining whether a taxpayer enjoys ‘complete do-
minion’ over a given sum, the crucial point is not whether
his use of the funds is unconstrained during some interim
period,” but rather “whether the taxpayer has some guar-
antee that he will be allowed to keep the money.” Comm’r


   3    The IRS’s regulations explain that “[g]ross income
includes income realized in any form, whether in money,
property, or services. Income may be realized, therefore, in
the form of services, meals, accommodations, stock, or
other property, as well as in cash.” Treas. Reg. § 1.61–1(a)
(2018).
    4   We have adopted as precedent the decisions of the
U.S. Court of Claims, which is one of our predecessor
courts. S. Corp. v. United States, 690 F.2d 1368, 1369 (Fed.
Cir. 1982) (en banc).
8                                 GINSBURG v. UNITED STATES




v. Indianapolis Power & Light Co., 493 U.S. 203, 210
(1990). “Congress intended through § 61(a) . . . to exert the
full measure of its taxing power.” United States v. Burke,
504 U.S. 229, 233 (1992) (internal quotation marks and ci-
tation omitted), superseded by statute on other grounds,
Small Business Protection Act of 1996, Pub. L. No. 104-188,
§ 1605, 110 Stat. 1755, 1838; see Glenshaw Glass, 348 U.S.
at 432 n.11 (explaining that § 61(a)’s definition of gross in-
come “is based upon the [Sixteenth] Amendment and the
word ‘income’ is used in its constitutional sense”). Alt-
hough the definition of gross income is subject to “the ex-
clusions specifically enumerated elsewhere in the [Internal
Revenue] Code,” Burke, 504 U.S. at 233, “exclusions from
income must be narrowly construed,” Comm’r v. Schleier,
515 U.S. 323, 328 (1995) (internal quotation marks and ci-
tation omitted). “[T]he taxpayer bears the burden of estab-
lishing the right to a refund.” Abrahamsen, 228 F.3d at
1364 (citation omitted).
 II. The Court of Federal Claims Properly Granted Sum-
 mary Judgment for the Government Because the Excess
  Amount of the Brownfield Redevelopment Tax Credit
    Paid to the Ginsburgs Is Federally Taxable Income
     The Ginsburgs contend the Court of Federal Claims
erred in granting summary judgment in favor of the Gov-
ernment. See Appellants’ Br. 18. They argue the brown-
field redevelopment tax credit “is a reimbursement of a
portion of the capital costs,” i.e., costs relating to invest-
ments made by them for the cleanup and redevelopment of
the property. Id. at 19. Accordingly, the Ginsburgs claim
that they “neither realized an undeniable accession to
wealth nor an economic gain” because the payment was a
reimbursement of expenses. Id. at 24 (internal quotation
marks omitted). They also argue that they “do not have
complete dominion and control over the [tax credits]” be-
cause “[t]here were many strings attached.” Id. at 25. We
disagree.
GINSBURG v. UNITED STATES                                    9



     The excess amount of the brownfield redevelopment
tax credit received by the Ginsburgs in 2013 is taxable
gross income because it is an undeniable accession to
wealth over which the Ginsburgs have complete dominion
and control. 5 First, the excess amount is an “undeniable
accession[] to wealth.” Glenshaw Glass, 348 U.S. at 431.
After using the brownfield redevelopment tax credit to off-
set the Ginsburgs’ state tax liability, the State of New York
paid them $1,864,618.00 as the remainder of the tax credit.
See J.A. 504; see also J.A. 353, 370. The Ninth Circuit’s
holding in Baboquivari Cattle Co. v. Commissioner is in-
structive. 135 F.2d 114 (9th Cir. 1943). There, a cattle
rancher made improvements to ranch lands leased from
the state of Arizona, including rebuilding “dirt reservoirs
and earthen tanks” to prevent “erosion.” Id. at 115. Pur-
suant to a federal statute, the United States made two pay-
ments to the rancher for “completion” of the work, with the
“cost of the work to [the rancher] in each year exceed[ing]
the amounts received.” Id. The Ninth Circuit rejected the
rancher’s argument that the payments were nontaxable
“capital subsidies” for “positive outlays,” rather than “in-
come subsidies.” Id. The Ninth Circuit found no “justifica-
tion for these . . . distinctions,” concluding instead that
these federal payments were taxable income, where the
“beneficiary does not earn a payment merely by making an
improvement” but instead “earns it in part by compliance
with conditions in respect of the proper use of [the] land.”
Id. at 116. Similarly, the excess amount of the state tax
credit (after offsetting for state tax liabilities) paid to the
Ginsburgs, based on their positive outlays in redeveloping
a brownfield site, is “an economic gain” made for compli-
ance with the Brownfield Cleanup Program and is includ-
able in gross income. Comm’r v. Banks, 543 U.S. 426, 433
(2005); see Maines v. Comm’r, 144 T.C. 123, 136 (2015)


    5  The amount of the tax credit used to offset the
Ginsburgs’ New York tax liability is not at issue.
10                                GINSBURG v. UNITED STATES




(holding that the “excess portion [of a state tax credit] that
remains after first reducing state-tax liability and that
may be refunded is an accession to the [taxpayers’] wealth,
and must be included in their federal gross income”).
     Second, the Ginsburgs had complete dominion and con-
trol over the payment for the excess amount. In Ba-
boquivari, the Ninth Circuit recognized that “[n]o part of
the sums paid to the [rancher] were required to be placed
by him in a particular account or fund” and “[t]he payments
were not earmarked” or their use otherwise “restrict[ed],”
even though “the right to have or retain the subsidy for the
improvement” could be “defeated” for failure to “compl[y]
with conditions in respect of the proper use of [the] land.”
135 F.2d at 116 (emphasis added). Likewise, there were no
restrictions on the Ginsburgs’ use of the excess amount of
the tax credit and the Ginsburgs were “free to use the
money for any purpose [they] might see fit.” Id. Even
though New York could revoke the certificate of completion
for, inter alia, lack of continued compliance or a discovery
that the Ginsburgs made a misrepresentation of material
fact, see N.Y. Envtl. Conserv. Law § 27-1419(5), the avoid-
ance of this potential revocation is within the Ginsburgs’
control and therefore does not “depend[] on events outside
of [their] control,” Hous. Indus. Inc. & Subsidiaries v.
United States, 125 F.3d 1442, 1445 (Fed. Cir. 1997) (cita-
tion omitted). Moreover, although New York’s law contem-
plates revocation of a certificate of compliance where
“[t]here is good cause,” N.Y. Envtl. Conserv. Law § 27-
1419(5)(d), we do not believe that this alone is sufficient to
hold that the Ginsburgs lacked complete dominion and con-
trol, see Indianapolis Power & Light, 493 U.S. at 210 (re-
quiring “some guarantee” to satisfy the complete dominion
and control condition, rather than an absolute guarantee).
We conclude that the Ginsburgs have complete dominion
and control over the payment because there is a legally-
adequate guarantee that they will be allowed to keep the
GINSBURG v. UNITED STATES                                  11



excess amount of the tax credit, barring actionable miscon-
duct on their part.
     We are unpersuaded by the Ginsburgs’ counterargu-
ments. First, they argue that the payment for the excess
amount is a “nontaxable return of capital.” Appellants’
Br. 26. “[A] restoration of capital [i]s not income; hence it
f[alls] outside the definition of ‘income’ upon which the law
impose[s] a tax.” O’Gilvie v. United States, 519 U.S. 79, 84
(1996). Even though the brownfield redevelopment tax
credit is calculated, in part, based on costs incurred by the
taxpayer, such as “[s]ite preparation” and “[t]angible prop-
erty” costs, see N.Y. Tax Law § 21(a)(2), (3), we do not agree
that this renders the paid excess amount of the credit a
nontaxable return of capital. A treatise on federal income
tax explains the return of capital theory: “[w]hen the pur-
chaser’s obligations are received as part of the considera-
tion on a sale but have no ascertainable fair market value
at the time of their receipt, the seller may treat the full
amount of the payments as they are received as a return of
capital” and that “[o]nly those payments that are received
after his entire basis has been recovered must be reported
as income.” 1 Mertens, Law of Fed. Income Taxation § 5:10
(2019); see 1 Bittker & Lokken, Fed. Taxation of Income,
Estates and Gifts, ¶ 5.4 (2019) (explaining that gain is not
realized where the “payment served only to restore the tax-
payer’s impaired capital”). 6 Here, however, the Ginsburgs



    6    The return of capital doctrine has been discussed
in a variety of cases. For instance, its applicability has
been examined frequently in the context of litigation pro-
ceeds. See Morse v. United States, 371 F.2d 474, 482–83
(Ct. Cl. 1967) (explaining that lawsuit settlement proceeds
can constitute taxable income or nontaxable return of cap-
ital, depending on “the nature of the action settled”); see,
e.g., Reese v. United States, 24 F.3d 228, 233 (Fed. Cir.
1994) (providing that “punitive damages in no way
12                                GINSBURG v. UNITED STATES




neither allege that a payment was made to New York, nor
explain why the payment of the excess amount of the
brownfield redevelopment tax credit is a return of their ba-
sis to restore impaired capital. See generally Appellants’
Br. Instead, the developer, Hawthorne, not the Ginsburgs,
directly invested in the development of the brownfield site,
including cleanup, see J.A. 102, and the Ginsburgs received
a portion of the brownfield redevelopment tax credit that
was paid by the State of New York to Hawthorne, see
J.A. 526. As the Court of Federal Claims recognized, Haw-
thorne’s “capital investment” in the property “is still ongo-
ing.”    Ginsburg, 136 Fed. Cl. at 5.         Under these
circumstances, the Ginsburgs have failed to meet their


resemble a return of capital”); see also Freda v. Comm’r,
656 F.3d 570, 574 (7th Cir. 2011) (stating that for litigation
proceeds, “[w]here the recovery represents damages for lost
profits, it is taxable as ordinary income,” but, “if it repre-
sents a replacement of capital destroyed or injured, the
money received is a return of capital and not taxable” (in-
ternal quotation marks, ellipsis, and citation omitted);
Mathey v. Comm’r, 177 F.2d 259, 260–61 (1st Cir. 1949)
(similar). In addition, our predecessor court has found a
return of capital in cases dissimilar to the present facts,
such as in cases involving return of war-lost property and
refund of an unconstitutionally collected tax. See, e.g.,
Horst v. United States, 331 F.2d 879, 881 (Ct. Cl. 1964)
(reasoning that, where a taxpayer’s Japanese bonds were
deemed by a specific statute to be lost during the war, any
subsequent recovery is not taxable “until the taxpayer’s to-
tal war loss recovery exceeds his unused war loss (that part
of the potential war loss deduction which did not result in
a tax benefit)”); Cal. & Hawaiian Sugar Refining Corp. v.
United States, 311 F.2d 235, 237 (Ct. Cl. 1962) (holding the
refund of an unconstitutionally collected tax was a nontax-
able return of capital, where the taxpayer had not “previ-
ously obtained a tax benefit on account of those taxes”).
GINSBURG v. UNITED STATES                                 13



“burden of proving that money received . . . represents a re-
covery of capital, rather than ordinary income.” Morse, 371
F.2d at 483.
     Second, the Ginsburgs argue that, under the common
law inducement doctrine, the brownfield redevelopment
tax credit is “indistinguishable from . . . inducement pay-
ments, rebates, and reimbursements that” have histori-
cally been treated as “not includable in gross income.”
Appellants’ Br. 35; see id. at 35–37 (first citing Freedom
Newspapers, Inc. v. Comm’r, 36 T.C.M. 1755 (1977);
then citing Brown v. Comm’r, 10 B.T.A. 1036 (1928)). The
Ginsburgs aver they were induced “to cleanup and rede-
velop” the property and therefore the excess amount of the
brownfield redevelopment tax credit is a nontaxable reduc-
tion in their cost basis, rather than taxable income. Id. at
37. 7 In Freedom Newspapers, the U.S. Tax Court held that
a broker’s payment to a taxpayer was a nontaxable reduc-
tion in cost basis, where the broker “induce[d the taxpayer]
to purchase” an additional newspaper as part of its pur-
chase of a group of other newspapers by promising to pay
the taxpayer $100,000.00 if the broker was unable to resell
the additional newspaper within a year. 36 T.C.M.
at 1755; see id. at 1757–58. Similarly, in Brown, the Board
of Tax Appeals held that a majority stockholder’s payment
to a taxpayer for the purposes of persuading the taxpayer
to purchase stock in the same company was a nontaxable
reduction in cost basis for the taxpayer’s stock purchase



    7   The Ginsburgs do not cite any binding authority
applying the common law inducement doctrine. See gener-
ally Appellants’ Br. Although the Government questions
the continued validity of the common law inducement doc-
trine following the Supreme Court’s opinion in Glenshaw
Glass, see Appellee’s Br. 47–48, we do not reach that issue
because we hold the Ginsburgs have failed to demonstrate
that, even if valid, the inducement doctrine applies.
14                               GINSBURG v. UNITED STATES




because the majority stockholder induced the purchase.
See 10 B.T.A. at 1054. By contrast, the State of New York
here does not hold a financial interest in the Ginsburgs’
purchase similar to either the broker in Freedom Newspa-
pers or the majority stockholder in Brown. See Freedom
Newspapers, 36 T.C.M. at 1757–58; Brown, 10
B.T.A. at 1054. Nor did New York enter into negotiations
with the Ginsburgs to induce them into cleaning up the
brownfield site. Instead, we agree with the Court of Fed-
eral Claims that the Ginsburgs “freely chose to participate
and take advantage of New York’s state tax credit pro-
gram.” Ginsburg, 136 Fed. Cl. at 5; see N.Y. Tax Law § 21.
We decline to extend the common law inducement doctrine
to this case given these circumstances.
                       CONCLUSION
   We have considered the Ginsburgs’ remaining argu-
ments and find them unpersuasive. Accordingly, the Judg-
ment of the U.S. Court of Federal Claims is
                      AFFIRMED